This plaintiff claimed and offered evidence to prove that the defendant, having been informed by the plaintiff that the latter was desirous of purchasing certain real estate then occupied by him as tenant, represented to the plaintiff that he, the defendant, could purchase it more advantageously than could the plaintiff, and solicited from the plaintiff the agency to act for the latter in making said purchase for him; and that thereafter the defendant abused the confidence thus reposed in him and was unfaithful to said trust, in that he took advantage of the situation to secretly buy and sell said property on his own account, to his great profit and the plaintiff's injury.
The plaintiff offered parol evidence to prove said agency. Upon the defendant's objection this evidence was received. In the court's instructions to the jury the latter were told *Page 298 
that the agency relation might be established by parol notwithstanding the statute of frauds. This ruling and these instructions furnish the basis of the appellant's only complaint.
The situation presented was precisely that, in all pertinent particulars, which was passed upon in Rathbun v.McLay, 76 Conn. 308, 56 A. 511. It is of course quite immaterial whether the consequence of an agent's unfaithfulness is, as in the former case, the loss of the principal's money paid to the agent as the result of the latter's deception, or, as in the present case, financial injury and loss otherwise resulting from his deceit. The gist of this action, like that of the former, is the breach of the duty incident to the confidential relation of principal and agent and resulting damage to the principal. The principles laid down and conclusions reached in the former case must therefore be controlling in this case. Our reasons then given for our conclusions need not be here repeated.
   There is no error.
In this opinion the other judges concurred.